DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “checked by user” (see line 17 on p. 37) should be corrected to --checked by a user--.
In claim 1, “an operating portion to which a correcting value for correcting the setting information displayed at said display portion,” (see lines 21-22 on p. 37) should include a verb.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a controller capable of executing an operation in a mode in which a test chart for adjusting the transfer voltage is outputted, and setting information on the transfer voltage set for during transfer on the basis of a detection result when the test chart is detected by said detecting portion is displayed at said display portion and is checked by user” (emphasis added, see lines 13-17 on p. 37).  It is not clear what is meant by the emphasized portion above.  
As such, claim 1 is rendered indefinite.  For examination purposes, this limitation will be interpreted as best as one is able.
Claim 1 recites “wherein the test chart is formed by transferring a predetermined test image from said image bearing member onto the recording material under application of a plurality of different test images to said transfer member” (emphasis added, see lines 18-20 on p. 37).  It does not make sense that a test image (single) is transferred under application of a plurality of different test images.  
As such, claim 1 is rendered indefinite.  For examination purposes, the emphasized phrase will be interpreted as --under application of a plurality of different transfer voltages to said transfer member-- (see [0069] of Applicant’s specification).
Dependent claims 2-5 are rendered indefinite at least due to their dependence upon claim 1.
Claim 3 recites the limitation “configured to acquire a discriminating information for discriminating the user” (see lines 10-11 on p. 38).  This does not appear to coincide with Applicant’s specification, as there is no disclosure of any identification or other information “for discriminating the user” to be used in acquiring the correcting value, as recited in lines 12-13 on p. 38.  
Further, the last paragraph of claim 3 recites “wherein when the discriminating information of the user inputted the correcting value and the discriminating information of the user executing the operation in the mode are the same, the controller causes said display portion to display the setting information on the transfer voltage set for during the transfer on the basis of the correcting value inputted from said operating portion.”  It is not clear what is meant by this paragraph.
As such, claim 3 is rendered indefinite.  For examination purposes, this paragraph will be interpreted as best as one is able.
Regarding claim 4, the last paragraph recites “wherein the kind of the recording material for which a current in the mode is executed and the kind of the recording material for which the last operation in the mode are the same and the correcting value is inputted from said operating portion in the last operation in the mode, during execution of a current operation in the mode, said controller causes said display portion to display the setting information on the transfer voltage to be set for during the transfer on the basis of the correcting value inputted from said operating portion during the last operation in the mode.” It is not clear what is meant by this paragraph.
As such, claim 4 is rendered indefinite.  For examination purposes, this paragraph will be interpreted as best as one is able.
Claim 4 recites the limitation "the last operation" in lines 1-2 on p. 39.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the last operation" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “said controller causes said display portion to display the setting information on the transfer voltage to be set for during the toner on the basis of the correcting value inputted from said operating portion during execution of the last operation in the mode” (see lines 11-14 on p. 39).  It is not clear what is meant by this limitation.
As such, claim 4 is rendered indefinite.  For examination purposes, this limitation will be interpreted as best as one is able.

Note: the following rejections are based upon the claims as best understood by Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohno et al. (US 2020/0409299, hereinafter “Kohno”).
Regarding claim 1, Kohno teaches an image forming apparatus 100 (Fig. 1 [0033]) comprising: 
an image forming portion (SY/SM/SC/SK) configured to form a toner image (Fig. 1 [0035]); 
an image bearing member 7 configured to bear the toner image formed by said image forming portion (Fig. 1 [0038, 0040]); 
a transfer member 8/73 configured to transfer the toner image from said image bearing member onto a recording material P (Fig. 1 [0038, 0041]); 
a voltage source 20 configured to apply a transfer voltage to said transfer member (Fig. 1 [0041]); 
a density detecting portion 90 (or alternatively, an in-line image sensor; [0135]) configured to detect information on a density of an image formed on the recording material (Fig. 1 [0045, 0134]); 
a display portion 400 capable of displaying information (Fig. 13(b) [0127]); 
a controller 50 (Fig. 3) capable of executing an operation in a mode (adjusting mode) in which a test chart 500A/500B for adjusting the transfer voltage is outputted (Fig. 14 [0121-0122]), and setting information (information shown in Fig. 13(b)) on the transfer voltage set for during transfer on the basis of a detection result when the test chart is detected by said detecting portion (in step S504) is displayed at said display portion and is checked by user (in step S506-S508) ([0134]), 
wherein the test chart 500 is formed by transferring a predetermined test image from said image bearing member onto the recording material under application of a plurality of different test images (i.e., transfer voltages) to said transfer member ([0120, 0133]); and 
an operating portion (+/- buttons on display 400; Fig. 13(b)) to which a correcting value for correcting the setting information displayed at said display portion (YES in step S508; Fig. 16 [0135]), 
wherein said controller causes the user to check the setting information by causing said display portion to display the setting information on the basis of the correcting value in the operation in the mode executed after the correcting value is inputted from said operating portion (as the display portion displays the setting information shown in Fig. 13(b) and allows a user to input the correcting value, the controller causes the user to check the setting information by causing said display portion to display the setting information on the basis of the correcting value in the operation in the mode executed after the correcting value is inputted from said operating portion).
Regarding claim 2, Kohno teaches an image forming apparatus according to Claim 1, wherein said controller is capable of receiving the correcting value from said operating portion (in step S508) after causing said display portion to display the setting information in the operation in the mode (in steps S506-S507), and wherein when the correcting value is inputted in the operation in the mode (YES in step S508), on the basis of the inputted correcting value, said controller is capable of adjusting the transfer voltage set for during the transfer ([0136]).
Regarding claim 3, Kohno teaches an image forming apparatus according to Claim 1, further comprising an acquiring portion configured to acquire a discriminating information for discriminating the user (i.e., discriminating information for discriminating a kind of recording material; [0050]), wherein said controller is capable of acquiring the correcting value depending on the discriminating information acquired by said acquiring portion ([0050]), and wherein when the discriminating information of the user inputted the correcting value and the discriminating information of the user executing the operation in the mode are the same, the controller causes said display portion to display the setting information on the transfer voltage set for during the transfer on the basis of the correcting value inputted from said operating portion (See Fig. 16 and [0134].  In step S501, the kind of recording material is determined.  Steps S502-S510 are then carried out.)
Regarding claim 4, Kohno teaches an image forming apparatus according to Claim 1, further comprising an acquiring portion configured to acquire a kind of the recording material for which the operation in the mode is executed ([0050, 0057]), wherein said controller is capable of acquiring the correcting value depending on the kind of the recording material acquired by said acquiring portion (steps S501-S506; Fig. 16 [0134]), and wherein the kind of the recording material for which a current in the mode (current job) is executed and the kind of the recording material for which the last operation in the mode (last job) are the same (in S301 the job information including thickness and surface property of recording material is acquired, see Fig. 12 [0058, 0136]) and the correcting value is inputted from said operating portion in the last operation in the mode (NO in S304 indicates that the secondary transfer voltage was adjusted in the last job; Fig. 12 [0116, 0136]), during execution of a current operation in the mode, said controller causes said display portion to display the setting information on the transfer voltage to be set for during the transfer on the basis of the correcting value inputted from said operating portion during the last operation in the mode (Fig. 12 [0136]).
Regarding claim 5, Kohno teaches an information according to Claim 1, wherein during execution of a current operation in the mode, irrespective of the kind of the recording material for which the current operation in the mode is executed, said controller causes said display portion to display the setting information on the transfer voltage to be set for during the toner on the basis of the correcting value inputted from said operating portion during execution of the last operation in the mode (Fig. 12 [0136]).

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852